Citation Nr: 0817901	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-26 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for left total hip 
arthroplasty due to degenerative arthritis of the left hip in 
excess of 10 percent from September 13, 2001 to February 9, 
2004, and in excess of 30 percent from April 1, 2005.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1975 to February 
1976 and from April 1978 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two determinations, issued in October 
2002 and May 2004, by the Department of Veterans Affairs 
Regional Office in St. Petersburg, Florida.  The October 2002 
rating decision granted service connection for degenerative 
arthritis of the left hip, evaluated as 10 percent disabling, 
effective September 13, 2001.  The May 2004 rating decision 
identified the disability as left total hip arthroplasty, due 
to degenerative arthritis of the left hip, and assigned a 
temporary 100 percent evaluation, effective February 10, 
2004, and a 30 percent evaluation, effective April 1, 2005.  

The Board will address these evaluation before and after the 
increase under Fenderson v. West, 12 Vet. App. 119 (1999).  
The temporary total evaluation is not at issue before the 
Board at this time. 

In July 2006, the Board remanded the present matter to the RO 
via the Appeals Management Center (AMC) in Washington D.C. 
for due process considerations; to fulfill VA's notification 
and development actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A; and to obtain a new VA medical examination 
in order to determine the nature and current level of 
severity of the veteran's service-connected left total hip 
arthroplasty, due to degenerative arthritis of the left hip.  
Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  From September 13, 2001 to February 9, 2004, the veteran 
did not show abduction of the left thigh was lost beyond 10 
degrees.

2.  After April 1, 2005, the veteran does not show moderately 
severe residuals of weakness, pain, or limitation of motion 
of the left thigh.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
degenerative arthritis of the left hip from September 13, 
2001 to February 9, 2004 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.71a, Diagnostic Code 5253.

2.  The criteria for a rating higher than 30 percent for left 
total hip arthroplasty, due to degenerative arthritis of the 
left hip, from April 1, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.71a, Diagnostic Code 5054.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under the Rating Schedule, degenerative arthritis of the hip 
is evaluated by application of the Diagnostic Code 5253.  
Under this code, a 10 percent disability rating is awarded 
for limitation of adduction of the thigh with an inability to 
cross the legs, or limitation of rotation of the thigh with 
an inability to toe-out more than 15 degrees.  

The next higher, 20 percent, rating requires limitation of 
abduction of the thigh with motion lost beyond 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.

A rating decision in October 2002 granted service connection 
for degenerative arthritis of the left hip at an evaluation 
of 10 percent.  The veteran has asserted that he merits a 
higher initial rating, which was effective September 13, 2001 
to February 9, 2004, the day prior to his total hip 
arthroplasty.

The veteran was afforded a VA medical examination in 
September 2002.  On physical examination of the left hip, 
there was 50 degrees of flexion and severe pain with passive 
flexion from 50 degrees to 90 degrees.  There was abduction 
of 30 degrees with pain preventing further abduction.  There 
was only 5 degrees of either external or internal rotation of 
the hip due to pain.  The veteran could not cross his legs 
because of pain.

The September 2002 VA examination supports an evaluation of 
10 percent but does not meet the criteria for an evaluation 
of 20 percent for the veteran's left hip prior to surgery.

The veteran received regular outpatient medical treatment 
through the VA.  A November 2003 orthopedic consult included 
a physical examination of the left hip.  The examination 
showed flexion to 90 degrees with pain past 70 degrees, no 
internal rotation, 30 degrees of external rotation, and 30 
degrees of abduction.  The results of this examination 
provide further support for a 10 percent evaluation prior to 
surgery, but not more.

All results above provide more evidence against the claim for 
a higher initial rating, clearly indicating that the higher 
criteria for degenerative arthritis is not met for the time 
period prior to surgery in February 2004. 

In summary, the schedular criteria for the next higher, 20 
percent, rating for degenerative arthritis of the left hip 
from September 13, 2001 to February 9, 2004 are not met, and 
such rating is not warranted.  The facts and examinations 
cited above provide negative evidence against the veteran's 
claim and show that his pre-surgical degenerative arthritis 
does not meet the diagnostic criteria for a 20 percent 
evaluation.  Upon a complete review of the evidence of 
record, the Board finds no basis to award a disability rating 
greater than 10 percent for the veteran's degenerative 
arthritis of the left hip from September 13, 2001 to February 
9, 2004.  38 C.F.R. § 4.7.  

On February 10, 2004, the veteran underwent a left total hip 
arthroplasty.  He was granted a 100 percent evaluation for 
convalescence from the date of his surgery, and then a 30 
percent evaluation effective April 1, 2005.  The veteran 
contends that he merits a higher evaluation rating for his 
current condition post surgery.

Under the Rating Schedule, hip replacement (prosthesis) is 
evaluated by application of the Diagnostic Code 5054.  Under 
this code, a minimum 30 percent disability rating is awarded 
following prosthetic replacement of the head of the femur or 
of the acetabulum.  

The next higher, 50 percent, rating requires moderately 
severe residuals of weakness, pain, or limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5054.

In July 2006, the Board noted that the VA had not conducted 
an examination of the veteran's left hip since September 
2002, prior to the arthroplasty in February 2004.  The Board 
therefore remanded the claim in order to schedule the veteran 
for a new VA examination to determine the nature and current 
level of severity of the veteran's left total hip 
arthroplasty, due to degenerative arthritis of the left hip.

In January 2007, the veteran was afforded a new VA medical 
examination.  The veteran reported that he is currently 
followed by the VA with conservative management.  He stated 
that he is on pain medication and muscle relaxants, but noted 
that the medication is for his service-connected migraines.  
The veteran noted difficulty ascending and descending stairs, 
and that household chores such as lawn work that require 
squatting, standing and walking long distances increase his 
pain over the lateral aspect of the hip.  The veteran 
attested to six flare-ups of the hip over the prior year that 
required two days of bed rest.  

Upon physical examination, flexion was 0 to 120 degrees, 
internal and external rotation were each 45 degrees, and 
adduction and abduction were both 30 degrees.  Examination 
after treadmill testing did not demonstrate any swelling, 
fatigability or loss of range of motion.  The examiner stated 
that the residual disability for the total hip arthroplasty 
is chronic trochanteric bursitis, which would cause 
difficulty with standing for protracted periods of time and 
walking long distances.  

The examiner rated the veteran as a limited community 
ambulator without the aid of an orthopedic assistive device, 
but attributed that to the service-connected tib-fib fracture 
of the right lower extremity.

The opinion of the VA examiner provides evidence against this 
claim, clearly indicating that the higher criteria are not 
met.  Moderately severe residuals of weakness, pain, or 
limitation of motion are simply not seen within this 
examination report.  While the veteran clearly has problems 
with this disorder, such facts provide the basis for the 30 
percent evaluation.  The Board finds that the veteran's 
statements are outweighed by the objective medical evidence 
in this case, which the Board finds is entitled to great 
probative weight, providing evidence against this claim.    

In summary, the schedular criteria for the next higher, 50 
percent, rating for left total hip arthroplasty are not met, 
and such rating is not warranted.  The facts and examination 
cited above provide negative evidence against the veteran's 
claim and show that his left hip post arthroplasty due to 
degenerative arthritis does not meet the diagnostic criteria 
for a 50 percent evaluation.  Upon a complete review of the 
evidence of record, the Board finds no basis to award a 
disability rating greater than 30 percent for the veteran's 
left total hip arthroplasty from April 1, 2005.  38 C.F.R. § 
4.7.  

Since the present appeal arises partially from an initial 
rating decision which established service connection and 
assigned an initial disability rating, it is not only the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board has addressed this evaluation 
both before and after the increase under Fenderson.  Simply 
stated, the Board does not find evidence that the veteran's 
disability evaluations should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran filed his 
claim to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent from September 13, 2001 to February 9, 2004, 
and greater than 30 percent from April 1, 2005.  38 C.F.R. § 
4.3.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in August 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in December 2007 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
Board's July 2006 remand specifically addressed the need to 
comply with the notification and development duties required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A.  These duties were 
fulfilled pursuant to the remand and the claim was 
readjudicated in a December 2007 supplemental statement of 
the case.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The appellant was afforded VA medical examinations 
in September 2002 and January 2007.  Importantly, the Board 
remanded this case to the RO in order to insure full 
compliance with the duty to assist. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating higher than 10 percent for degenerative 
arthritis of the left hip, from September 13, 2001 to 
February 9, 2004, is denied.

A disability rating higher than 30 percent for left total hip 
arthroplasty, due to degenerative arthritis of the left hip, 
from April 1, 2005, is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


